Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

2	Applicant’s arguments with respect to claim(s) 1-25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Status
Claims 1-25 are pending.
Claims 3-5, 11-15, 18, 20, and 23-24 are objected claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 6, 10, 21, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathieu et al. (US 6,791,176 B2) in view of WHETSEL L D (US 2016/0293506 A1).

    PNG
    media_image1.png
    958
    857
    media_image1.png
    Greyscale

4	Regarding to claim 1, Mathieu discloses an integrated circuit testing interface assembly, comprising: 
a slab (FIG. 23--24 Item 480 discloses contact elements 471 and 472 are affixed to electronic component 480 which is parallel) having a slab axis (FIG. 23--24 Item 480 has an axis);
a first electrode (FIG. 23--24 Item 471 discloses a contact element 471 which is considered  first electrode) affixed relative to the slab (FIG. 23--24 Item 480) and having a first major axis parallel to the slab axis, the first electrode (FIG. 23--24 Item 471) coupled to receive a first voltage and the first electrode including a first surface area facing the slab axis, wherein the first surface area does not include a surface discontinuity (FIG. 23--24 Item 471 discloses a contact element 471 and 472 are on the same surface) and
a second electrode (FIG. 23 Item 472 discloses a contact element 472 which is considered  second electrode) affixed relative to the slab (FIG. 23 Item 480) and having a second major axis parallel to the slab axis, the second electrode (FIG. 23 Item 472) coupled to receive a second voltageand the second electrode (FIG. 23 Item 472) including a second surface area facing the slab axis (FIG. 23 Item 480) wherein the second surface area does not include a surface discontinuity. (FIG. 23--24 Item 471 discloses a contact element 471 and 472 are on the same surface)
However Mathieu does not explicitly teach a second voltage, differing from the first voltage.
However, WHETSEL teaches a second voltage, differing from the first voltage (Fig. 4 Item discloses the ground level may be replaced with a second voltage level that is different from the other voltage level.in Paragraph [0056])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by WHETSEL in order to for testing different types of TSVs in a single die or different types of TSV connections.

5	Regarding to claim 2, Mathieu discloses the integrated circuit testing interface assembly of claim 1 wherein the first surface area and the second surface area are affixed relative to a same surface of the slab (FIG. 23--24 Item 480 discloses contact elements 471 and 472 are affixed to electronic component 480)

6	Regarding to claim 6, Mathieu discloses the integrated circuit testing interface assembly of claim 1: 
wherein the first electrode (FIG. 23--24 Item 471 discloses a contact element 471 which is considered  first electrode) includes a first total surface extending away from a surface of the slab (FIG. 23--24 Item 480), the first total surface including the first surface area facing the slab axis, and wherein the first total surface does not include a surface discontinuity; and
wherein the second electrode (FIG. 23 Item 472 discloses a contact element 472 which is considered  second electrode) includes a second total surface extending away from a surface of the slab (FIG. 23--24 Item 480), the second total surface including the second surface area facing the slab axis, and wherein the second total surface does not include a surface discontinuity (FIG. 23--24 Item 480 discloses contact elements 471 and 472 are affixed to electronic component 480).

7	Regarding to claim 10, MIYATA discloses the integrated circuit testing interface assembly of claim 1 wherein the slab (FIG. 23--24 Item 480), includes an aperture (FIG. 23--24 Item 480 shows a wire between top and bottom contacts which would include a hole),between a portion of the first electrode ((FIG. 23--24 Item 471), and a portion of the second electrode (FIG. 23--24 Item 472),


8	Regarding to claim 21, MIYATA discloses the integrated circuit testing interface assembly of claim 16 wherein each test site (FIG. 1-5, item 5 discloses a semiconductor wafer from one or more wafer cassettes 15 in Col 6 [0015-0026]),  is positioned at a same relative position between a first end and a second end of a respective slab (FIG. 1-5, item 10 discloses the FIG. 1, a fully automatic electric probing-test machine (or wafer prober station 10 in Col 6 [0007-0020]).


9	Regarding to claim 25, Mathieu discloses tan integrated circuit testing interface assembly, comprising: 
a slab (FIG. 23--24 Item 480 discloses contact elements 471 and 472 are affixed to electronic component 480 which is parallel);
a first electrode (FIG. 23--24 Item 471 discloses a contact element 471 which is considered  first electrode) affixed relative to the slab (FIG. 23--24 Item 480) and having a first major axis, the first electrode (FIG. 23--24 Item 471) coupled to receive a first voltage (FIG. 23--24 Item 471 discloses a contact element 471 which is considered  first electrode serving to apply test signal to a tester) and the first electrode (FIG. 23--24 Item 471 has a surface)  including a first surface area facing the slab axis, wherein the first surface area does not include a surface discontinuity (FIG. 23--24 Item 471 discloses a contact element 471 and 472 are on the same surface); and
a second electrode (FIG. 23 Item 472 discloses a contact element 472 which is considered  second electrode) affixed relative to the slab (FIG. 23--24 Item 480) and having a second major axis parallel to the first major axis, the second electrode (FIG. 23 Item 472) coupled to receive voltage (FIG. 23 Item 472 to apply test signal to a tester), and the second electrode (FIG. 23 Item 472) including a second surface area facing the slab axis (FIG. 23--24 Item 480 axis), wherein the second surface area does not include a surface discontinuity (FIG. 23--24 Item 471 discloses a contact element 471 and 472 are on the same surface).
However Mathieu does not explicitly teach a second voltage, differing from the first voltage,
However, WHETSEL teaches a second voltage, differing from the first voltage, (Fig. 4 Item discloses the ground level may be replaced with a second voltage level that is different from the other voltage level.in Paragraph [0056])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by WHETSEL in order to for testing different types of TSVs in a single die or different types of TSV connections.

10.	Claims 7-9, 16-17, 19, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathieu et al. (US 6,791,176 B2) in view of WHETSEL L D (US 2016/0293506 A1) in further view of MIYATA et al. (US 5,198,752 A).

11	Regarding to claim 7, Mathieu discloses the integrated circuit testing interface assembly of claim 1. 
However Mathieu does not explicitly teach at least one first mechanical fastener affixing the first electrode relative to the slab; and
at least one second mechanical fastener affixing the second electrode relative to the slab.

However, MIYATA teaches at least one first mechanical fastener (FIG. 1-5, item 96 discloses these bolts 96 are fastened in Col 8 [0028-0035]) affixing the first electrode (FIG. 1-5, item 18A) relative to the slab (FIG. 1-5, item 10); and
at least one second mechanical fastener (FIG. 1-5, item 96 discloses these bolts 96 are fastened in Col 8 [0028-0035]) affixing the second electrode (FIG. 1-5, item 18B) relative to the slab (FIG. 1-5, item 10).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.

12	Regarding to claim 8, Mathieu discloses the integrated circuit testing interface assembly of claim 1.
However Mathieu does not explicitly teach at least a first screw affixing the first electrode relative to the slab; and
at least a second screw affixing the second electrode relative to the slab.
However, MIYATA teaches at least a first screw (FIG. 1-5, item 96 discloses these bolts 96 are fastened in Col 8 [0028-0035]) affixing the first electrode (FIG. 1-5, item 18A discloses the a number of probes 18a. Each probe 18a in Col 6 [0015-0026]) relative to the slab; and
at least a second screw (FIG. 1-5, item 96 discloses these bolts 96 are fastened in Col 8 [0028-0035]) affixing the second electrode (FIG. 1-5, item 18B discloses the a number of probes 18 B in Col 6 [0015-0026]) relative to the slab (FIG. 1-5, item 10).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.

13	Regarding to claim 9, Mathieu discloses the integrated circuit testing interface assembly of claim 1.
However Mathieu does not explicitly teach a first screw and a second screw affixing the first electrode relative to the slab; and
a third screw and a fourth screw affixing the second electrode relative to the slab.
However, MIYATA teaches a first screw and a second screw (FIG. 1-5, item 96 discloses these bolts 96 are fastened in Col 8 [0028-0035]) affixing the first electrode (FIG. 1-5, item 18A) relative to the slab (FIG. 1-5, item 10)); and
a third screw and a fourth screw (FIG. 1-5, item 51 discloses these bolts 96 are fastened in Col 8 [0028-0035]) affixing the second electrode relative to the slab (FIG. 1-5, item 10).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.

14	Regarding to claim 16, Mathieu discloses the integrated circuit testing interface assembly of claim 1.
However Mathieu does not explicitly teach a frame; and
a plurality of integrated circuit test sites coupled to the frame;
wherein each test site in the plurality of integrated circuit test sites includes a respective slab and a respective pair of electrodes; and
wherein one test site in the plurality of integrated circuit test sites includes the slab and a first pair of electrodes, the first pair of electrodes including the first electrode and the second electrode.
However, MIYATA teaches a frame (FIG. 1-5, item 11 discloses automatic electric probing-test machine 10 mainly comprises a body 11 in Col 6 [0007-0020]); and
a plurality of integrated circuit test sites (FIG. 1-5, item 5 discloses multiple  wafers can be used on the chuck top in Col 6 [0015-0026]),  coupled to the frame (FIG. 1-5, item 11 discloses automatic electric probing-test machine 10 mainly comprises a body 11 in Col 6 [0007-0020]);
wherein each test site in the plurality of integrated circuit test sites (FIG. 1-5, item 5 discloses multiple  wafers can be used on the chuck top in Col 6 [0015-0026]),  includes a respective slab (FIG. 1-5, item 10) and a respective pair of electrodes; and
wherein one test site in the plurality of integrated circuit test sites includes the slab and a first pair of electrodes (FIG. 1-5, item 18A discloses the number of probes 18a. Each probe 18a in Col 6 [0015-0026]), the first pair of electrodes including the first electrode and the second electrode (FIG. 1-5, item 96 discloses these bolts 96 are fastened in Col 8 [0028-0035]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.


 15	Regarding to claim 17, Mathieu discloses the integrated circuit testing interface assembly of claim 16. 
However Mathieu does not explicitly teach integrated circuit testing interface assembly of claim 16 wherein each respective slab is affixed relative to the frame with an air gap between the respective slab and another respective slab affixed relative to the frame.
However, MIYATA teaches wherein each respective slab (FIG. 1-5, item 10) is affixed relative to the frame (FIG. 1-5, item 11 discloses automatic electric probing-test machine 10 mainly comprises a body 11 in Col 6 [0007-0020]) with an air gap between the respective slab and another respective slab affixed relative to the frame (FIG. 1-5, item 11 discloses automatic electric probing-test machine 10 mainly comprises a body 11 in Col 6 [0007-0020]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.

16	Regarding to claim 19, MIYATA discloses the integrated circuit testing interface assembly of claim 16.
However Mathieu does not explicitly teach integrated circuit testing interface assembly of claim 16 wherein each respective slab in each integrated circuit test site includes an aperture between the respective pair of electrodes of the respective integrated circuit test site.
However, MIYATA teaches wherein each respective slab (FIG. 1-5, item 10) in each integrated circuit test site (FIG. 1-5, item 5) includes an aperture between the respective pair of electrodes (FIG. 1-5, item 18A) of the respective integrated circuit test site (FIG. 1-5, item 5 discloses a semiconductor wafer from one or more wafer cassettes 15 in Col 6 [0015-0026]),  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.

17	Regarding to claim 22, Mathieu discloses the integrated circuit testing interface assembly of claim 16: 
However Mathieu does not explicitly teach wherein a first test site is positioned at a first relative position between a first end and a second end of a first respective slab;
wherein a second test site is positioned at a second relative position, differing from the first relative position, between a first end and a second end of a second respective slab that is neighboring to the first respective slab.
However, MIYATA teaches wherein a first test site (FIG. 1-5, item 5 discloses a semiconductor wafer from one or more wafer cassettes 15 in Col 6 [0015-0026]), is positioned at a first relative position between a first end and a second end of a first respective slab;
wherein a second test site (FIG. 1-5, item 5 discloses a semiconductor wafer from one or more wafer cassettes 15 in Col 6 [0015-0026]),  is positioned at a second relative position, differing from the first relative position, between a first end and a second end of a second respective slab that is neighboring to the first respective slab.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a probing-test machine having a plurality of probes contacted with chips of a semiconductor wafer as taught by Mathieu to further utilize a voltage selector capable of ground level or a second voltage level that is different from the other voltage level as taught by MIYATA in order to for testing different types of TSVs in a single die or different types of TSV connections.

Allowable Subject Matter
Claims 3-5, 11-15, 18, 20, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:

Regarding claim 3 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 2: 
“further comprising a charge separation wall perpendicular to the first plane and extending in a direction away from the same surface of the slab and between the first surface area and the second surface area.” in combination with all the other elements of claim 3.  
Regarding claim 4 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 2: 
“wherein the same surface is a first surface of the slab, and the slab includes a second surface opposite the first surface;
wherein the slab is aligned along a first plane; and
further comprising a charge separation wall perpendicular to the first plane and extending in a direction away from the second surface” in combination with all the other elements of claim 4.  

Regarding claim 5 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 2: 
“further comprising a charge separation wall perpendicular to the first plane and extending in a first direction away from the same surface of the slab and between the first surface area and the second surface area and further extending in a second direction opposite from the first direction.” in combination with all the other elements of claim 5.  

Regarding claim 11 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 10:
“wherein the first electrode further includes a first stem passing through the aperture; and wherein the second electrode further includes a second stem passing through the aperture..” in combination with all the other elements of claim 11.  

Claim 12 is also allowed as they further limit claim 11.

Regarding claim 13 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 10
“further comprising a charge separation wall perpendicular to the first plane and extending through the aperture” in combination with all the other elements of claim 13.  

Regarding claim 14 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 1
“wherein at least one of the first electrode and the second electrode has a contact surface that includes a one-eighth sphere outer surface area at each of four respective corners ”in combination with all the other elements of claim 13.  

Regarding claim 15 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 1
“wherein each of the first electrode and the second electrode has a contact surface that includes a one-eighth sphere outer surface area at each of four respective corners” in combination with all the other elements of claim 15.  

Regarding claim 18 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 16 wherein each respective pair of electrodes of a respective integrated circuit test site comprises:
“another electrode affixed relative to the slab of the respective integrated circuit test site and having a major axis parallel to the slab axis of the slab of the respective integrated circuit test site, the another electrode coupled to receive another voltage for coupling to a second set of pins a respective integrated circuit, and the another electrode including a surface area facing the slab axis of the slab of the respective integrated circuit test site, wherein the surface area of the another electrode does not include a surface discontinuity.” in combination with all the other elements of claim 18.  

Regarding claim 20 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 16
“wherein each respective integrated circuit test site includes a charge separation wall extending perpendicularly relative to the respective slab of the respective test site and between the respective pair of electrodes of the respective integrated circuit test site..” in combination with all the other elements of claim 20.  

Regarding claim 23 the prior art or record taken alone or in combination fail to teach or suggest the integrated circuit testing interface assembly of claim 16
“wherein a third test site is positioned at a third relative position, differing from the second relative position, between a first end and a second end of a third respective slab that is neighboring to the second respective slab.” in combination with all the other elements of claim 23.  

Claim 24 is also allowed as they further limit claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868